Exhibit 10.1




OMNIBUS AMENDMENT




This Omnibus Amendment, dated June 26, 2006, by and between POWERCOLD
CORPORATION, a Nevada corporation (the "Company"), and LAURUS MASTER FUND, LTD.,
a Cayman Islands company ("Laurus"), for the purpose of amending and restating
the terms of that certain Secured Convertible Term Note, dated as of July 29,
2004 (as amended, modified and/or supplemented from time to time, the “Term
Note”) issued by the Company pursuant to that certain Securities Purchase
Agreement, dated as of July 29, 2004 by and between the Company and Laurus (as
amended, modified and/or supplemented from time to time, the “Purchase
Agreement” and, together with the Term Note, the “Loan Documents”).  Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Securities Purchase Agreement.




PREAMBLE




WHEREAS, pursuant to the terms of the Purchase Agreement, the Company issued and
sold the Note to Laurus; and

WHEREAS, Laurus and the Company desire to amend the transactions contemplated by
the Purchase Agreement and the Note.

 NOW, THEREFORE, in consideration of the covenants, agreements and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.

Effective as of the Amendment Effective Date (as defined below), the Note is
hereby amended and restated in the form attached hereto as Exhibit A (the
“Amended and Restated Note”).  For the avoidance of doubt, the amendment and
restatement of the Note as set forth in this Section 1 shall be in substitution
for and not in satisfaction of the Note.

2.

The Company understands that the Company has an affirmative obligation to make
prompt public disclosure of material agreements and material amendments to such
agreements. It is the Company’s determination that this Amendment and the terms
and provisions of this Amendment, including without limitation the reduction of
the fixed conversion price set forth in Section 1 of this Agreement,
(collectively, the “Information”) are material.  The Company agrees to file an
8-K within 2 days of the date hereof and in the form otherwise prescribed by the
SEC.

3.

The amendments set forth above shall be effective as of the date first above
written (the “Amendment Effective Date”) on the date when each of the Company
and Laurus shall have executed and the Company shall have delivered to Laurus
its respective counterpart to this Amendment.





--------------------------------------------------------------------------------

4.

Except as specifically set forth in this Amendment, there are no other
amendments, modifications or waivers to the Loan Documents, and all of the other
forms, terms and provisions of the Loan Documents remain in full force and
effect.

5.

The Company hereby represents and warrants to Laurus that (i) on the date
hereof, all representations, warranties and covenants made by the Company in
connection with the Loan Documents are true, correct and complete and (iii) on
the date hereof, all of the Company’s and its Subsidiaries’ covenant
requirements have been met.

6.

Laurus hereby represents and warrants to the Company that, to the best of its
knowledge, (i) on the date hereof, all representations, warranties and covenants
(other than in respect of covenants to repay indebtedness owing to the
Purchaser) made by the Company in connection with the Loan Documents are true,
correct and complete and (ii) on the date hereof, all of the Company’s and its
Subsidiaries’ covenant requirements have been met (other than in respect of
covenants to repay indebtedness owing to the Purchaser).

7.

From and after the Amendment Effective Date, all references in the Loan
Documents shall be deemed to be references to the Loan Documents, as the case
may be, as modified hereby.

8.

This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.

[signature page follows]





2







--------------------------------------------------------------------------------







 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
has caused this Amendment to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.




[ex101002.gif] [ex101002.gif]








3





